Citation Nr: 1014240	
Decision Date: 04/14/10    Archive Date: 04/29/10	

DOCKET NO.  04-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the chest region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  
His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefit sought.

The case was remanded by the Board in April 2007 for further 
development.  The requested action was accomplished and the 
case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran engaged in combat while serving with the 
Marines in Vietnam.

2.  A retained foreign body is consistent with combat 
exposure and consistent with the Veteran's having been 
wounded in service when hit by an enemy explosive device.


CONCLUSION OF LAW

The presence of a small metallic density in the right chest 
wall area is consistent with the nature and circumstances of 
the Veteran's combat service.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2009).  In 
this instance, the claim of entitlement to service connection 
for residuals of shrapnel wound to the chest region is being 
granted.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance will not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of 
the Board's favorable decision in the full grant of the 
benefit sought on appeal as to the sustaining of a small 
metallic foreign body in the chest region, further assistance 
is not necessary to weigh the Veteran in substantiating this 
aspect of the appeal.  Therefore, any notice error in this 
respect may not be presumed to be prejudicial and is 
essentially harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Pertinent Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a combat Veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
Government to disprove service incurrence or aggravation by 
clear and convincing evidence.  See also 38 C.F.R. 
§ 3.304(d); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This 
reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the Veteran has a 
current disability or whether a current disability is linked 
to the incident in service.  Those two considerations require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Factual Background and Analysis.

The Veteran has appealed the denial of service connection for 
residuals of a shrapnel wound to the chest region.  He claims 
that the Purple Heart was awarded to him as a result of 
shrapnel wounds he sustained to the face, left shoulder and 
forearm, "which also includes the chest."

A review of the record reveals that in April 1968 the Veteran 
was treated aboard the U.S.S. Repose (AH-16) after having 
sustained hostile shrapnel wounds penetrating to the left 
upper extremity when he was hit by an enemy explosive device.  
He was treated with primary debridement at the Naval Station 
in Da Nang and then transferred to the Repose.  His wounds 
were treated with daily care and he healed well and was 
returned to duty and described as fit for same at the end of 
April 1968.  Service connection is currently in effect for:  
Post-traumatic stress disorder, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; residuals 
of malaria, rated as noncompensably disabling; scarring from 
a shell fragment wound involving the left shoulder, rated as 
noncompensably disabling; scarring from a shell fragment 
wound involving the left forearm, rated as noncompensably 
disabling; bilateral hearing loss, rated as noncompensably 
disabling; and residuals of a shrapnel wound to the face and 
eyelids, also rated as noncompensably disabling.  A combined 
disability rating of 40 percent has been in effect since 
March 2003.

The Board acknowledges that the provisions of 38 U.S.C.A. 
§ 1154(a) are for application in this instance.  The Board 
notes that the service treatment records reflect that the 
Veteran was treated for multiple shrapnel wounds primarily 
involving the left upper extremity.  The Veteran's DD Form 
214 reflects a military occupational specialty of rifleman, 
and that he was awarded the Purple Heart Medal.  

An X-ray study of the chest region done in 2001 shows the 
presence of a small metallic density apparently representing 
a foreign body within the anterior soft tissues of the right 
chest region wall in the lower thorax area.  The Veteran 
claims that this metallic fragment resulted from the shrapnel 
wounds he sustained when the explosive device went off and 
injured him in service.  The Board finds no reason to 
question the Veteran's credibility.

Under the provisions of 38 U.S.C.A. § 1154(b), VA shall 
accept an injury alleged to have been incurred or aggravated 
by combat service if consistent with the circumstances, 
conditions, and hardships of such service.  Here, the Board 
finds no basis to ignore the provisions of 38 U.S.C.A. 
§ 1154(b).  Under the circumstances, the Board concludes that 
the metallic density in the chest region is a residual of the 
shrapnel wounds the Veteran sustained in combat action in 
Vietnam in April 1968.


ORDER

Service connection for residuals of a shrapnel wound to the 
chest region is allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


